Citation Nr: 0515538	
Decision Date: 06/09/05    Archive Date: 06/21/05

DOCKET NO.  00-19 753	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for a low back condition.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


ATTORNEY FOR THE BOARD

Saramae M. Kreitlow, Associate Counsel




INTRODUCTION

It appears that the veteran served in the Puerto Rico Army 
National Guard from June 1979 to May 1998.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Juan, Puerto Rico, which denied service connection for a 
low back condition.  A Notice of Disagreement was received in 
September 1999.  A Statement of the Case was issued in August 
2000.  A timely appeal was received in September 2000.  
Supplemental Statements of the Case were issued in March and 
June 2004.

The Board notes that the veteran's representative appears to 
raise a claim for entitlement to an earlier effective date 
for a total disability rating based on individual 
unemployability.  This issue has not been certified to the 
Board and does not appear to be otherwise before it.  The 
Board, therefore, refers this matter to the RO for 
appropriate action.


FINDING OF FACT

A reasonable doubt exists whether the veteran's low back 
disability, i.e., lumbar spondylosis, was incurred in or 
aggravated by her military service.


CONCLUSION OF LAW

Reasonable doubt having been resolved in her favor, lumbar 
spondylosis was incurred in service.  38  U.S.C.A. §§ 1110, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2004).   



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board notes that VA has a duty to notify the 
appellant and her representative, if any, of any information 
and evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102, 5103 (West 2002); 38 C.F.R. § 3.159(b) 
(2003).  VA also has a duty to assist the appellant in 
obtaining evidence necessary to substantiate the claim.  
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2004).  
In light of the favorable decision contained herein, that is, 
the granting of the claim, it is clear that sufficient 
evidence was developed in this case in this respect.  

Service connection means that the facts establish that a 
particular injury or disease resulting in disability was 
incurred in the line of duty in the active military service 
or, if pre-existing such service, was aggravated during 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  This may 
be shown by affirmative evidence showing inception or 
aggravation during service or through statutory presumptions.  
Id.  When a disease is first diagnosed after service, service 
connection can still be granted for that condition if the 
evidence shows it was incurred in service.  38 C.F.R. § 
3.303(d).  

After reviewing all the evidence and resolving all reasonable 
doubt in favor of the veteran, the Board grants the veteran 
service connection for lumbar spondylosis.  

The evidence shows that the veteran sustained multiple 
injuries in a 1992 motor vehicle accident, and that she 
currently has a combined service connected rating of 90 
percent.  She also has been awarded a total disability rating 
based on individual unemployability due to her service 
connected disabilities.  

The medical evidence shows that the veteran has complained of 
low back pain at least since 1994 and that this has been 
attributed to the multiple trauma she sustained from the 1992 
motor vehicle accident.  Specifically, in 1998, the veteran 
underwent Physical Evaluation Board Proceedings to determine 
her eligibility to continue serving in the National Guard and 
Army Reserves.  The Physical Evaluation Board (PEB) found 
that the veteran had multiple disabilities, including chronic 
pain in the low back.  The PEB determined that her chronic 
pain was the proximate result of her performing duty and was 
incurred in the performance of her duty.  The veteran was 
subsequently retired from service in the National Guard and 
Army Reserve due to her disabilities.

Shortly thereafter, (in April 1999) X-rays of the veteran's 
lumbar spine confirm the diagnosis of lumbar spondylosis.  
With the resolution of reasonable doubt in favor of the 
veteran, it may be concluded that this spondylosis was the 
cause of the veteran's chronic low back pain.  The Board, 
therefore, grants the veteran service connection for lumbar 
spondylosis.


ORDER

Entitlement to service connection for lumbar spondylosis is 
granted.



	                        
____________________________________________
	MICHAEL E. KILCOYNE
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


